Title: General Orders, 5 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [N.Y.]Thursday Augt 5th 1779.
          Parole Mecklenburgh—  C. Signs Upsal. Otho.
        
        The board of General officers appointed in the order of the 8th of July last to settle the relative rank of the Colonels of Artillery, so far as it still remains unsettled and the rank of the regiments of Artillery are requested to meet again tomorrow morning, 10 ôclock, at the President’s quarters for the final determination of the points refered to them.
        Some additional papers will be submitted and General Knox, at the request of the board will attend to give information on the facts necessary to be ascertained.
        Major General Lord Stirling and General Woodford being on detachment, Generals Irvine and Gist will replace them—The board will now consist of Major General Putnam President, Major Generals, Greene St Clair Baron De Kalb & Brigadier Generals Irvine and Gist.
        Captain Keene of the 11th Pennsylvania regiment is appointed Aide-De-Camp, pro tempore to Major General St Clair vice —— Giles a Prisoner and is to be respected accordingly.
        The Pay-Masters of the Artillery regiments and companies and of the Massachusett’s, Connecticutt and North-Carolina regiments in camp are to make out rolls for the hundred dollars gratuity due to the soldiers in their respective corps in consequence of the resolution of Congress published in orders of the 8th of July last and present them to the Deputy-Pay-Master General that they may be examined and Warrants granted for the sums that shall be due; The business with respect to the other troops is not quite ready.
        There is to be no bathing between the hours of 8 and 5—and the custom of remaining long in the water is to be discontinued, as it is too relaxing and injurious to health—It is also expected that the soldiers in this kind of recreation will observe more decency than they usually practise. These orders to be read to and impress’d upon them by their officers.
        The Court of Inquiry whereof Colonel Clark was President appointed to inquire into certain complaints exhibited against Coll Armand by Colonel Vandeburgh and Mr Jonas Adams of this State, beg leave to report to the Commander in Chief as their opinion, “That the complaints exhibited against Colonel Armand by Colonel Vandeburgh and Mr Adams are so far supported as to render a trial necessary.[”]
        The Commander in Chief directs a General Court Martial to sit at

the ussual place tomorrow morning ten ôclock for the trial of Colonel Armand.
        Colonel Stewart to preside.
        Colonel Gouvion, Lieutenant Colonels Ford, Dubuisson & Littlefield; Majors De La Neuville, Leavensworth & Ville Franche Captain Du Ponceau and a Captain from the Maryland Pennsylvania and Connecticutt Lines and the Garrison to attend as Members.
      